Citation Nr: 0028215	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  96-23 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
service-connected non-displaced fibular fracture of the left 
leg.  

2.  Entitlement to an increased (compensable) evaluation for 
service-connected avulsion of the olecranon tip of the left 
elbow.  

3.  Entitlement to a compensable evaluation pursuant to 
38 C.F.R. § 3.324.  


REPRESENTATION

Appellant represented by:	P. R. Hutchinson, Jr., 
Attorney-at-Law


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1985 to July 1986 
and from March 1987 to December 1988.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 decision which denied 
service connection for a psychiatric disorder and compensable 
evaluations for the two disabilities now on appeal.  The 
veteran was also denied a compensable evaluation pursuant to 
38 C.F.R. § 3.324.  

In September 1997, the Board denied service connection for a 
psychiatric disorder and remanded the remaining issues for 
additional development.  In April 2000, the Board again 
remanded the appeal to the RO to ensure that the veteran's 
due process rights were not violated, and to afford the 
veteran another opportunity for a VA examination.  


REMAND

Although further delay is regrettable, additional due process 
and evidentiary development is warranted prior to 
adjudication of this claim.  

As explained in detail in the April 2000 remand, a notice to 
appear for a scheduled VA examination has never been sent to 
the veteran at his last known address of record.  The 
evidentiary record shows the veteran's last known address is 
listed as a particular street in Beckley, West Virginia.  
(See Substantive Appeal received in May 1996, and numerous 
correspondence from veteran's attorney.)  Subsequent to the 
April 2000 Board remand, the RO sent several letters to the 
veteran.  However, those letters were sent to the veteran at 
the Post Office Box of his attorney.  While the attorney 
indicated in a letter received in March 2000 that he had not 
had any contact with the veteran in months, this does not 
relieve the VA of its obligation to send notification to the 
veteran of the examination at his last known address of 
record.  Inasmuch as notification has not been sent to the 
veteran at his last known address of record, the Board finds 
that another examination should be scheduled, and that the 
veteran should be notified of the appointment at the above 
address, unless the VA obtains a more current address for 
him.  

Additionally, with regard to the issue of entitlement to 
benefits under the provisions of 38 C.F.R. § 3.324, the 
veteran should once again be asked to furnish information 
that his service connected disabilities interfere with normal 
employability.  

In a letter received in March 2000, the veteran's attorney 
indicated that he wanted to withdraw his services as the 
veteran's representative.  However, VA regulations provide 
specific guidelines for the withdrawal of representation once 
an appeal has been certified to the Board on appeal.  
38 C.F.R. § 20.608 (1999).  Accordingly, the RO should notify 
veteran's attorney that his request to withdraw can not be 
accepted until he complies with § 20.608(b)(2).  

Lastly, the Board stresses that while the VA has a duty to 
assist the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:  

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (1999).  

Although further delay is regrettable, under the 
circumstances described above, additional development is 
necessary.  To ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:  

1.  The RO should contact the veteran 
through his attorney in order to obtain 
information regarding the names and 
addresses of all medical care providers 
who treated him for his left leg and left 
elbow disabilities since 1994.  Any 
identified VA and private records, not 
already of record, should be obtained and 
associated with the claims file.  Also, 
the veteran, through his attorney, should 
be asked to submit evidence that his 
service connected disabilities clearly 
interfere with normal employability.  If 
the veteran's attorney withdraws from the 
case in accordance with applicable 
regulation, the veteran should be 
contacted directly at his latest address 
of record.  (See discussion above as to 
the veteran's latest address of record.)

2.  A VA orthopedic examination should be 
scheduled and the veteran should be 
advised by mail at his latest address of 
record of the date, time and place of the 
examination.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner for review.  
The RO must assure that notification goes 
to the veteran's latest address of record 
and not to his attorney's post office 
box.  All indicated tests and studies 
should be accomplished, and the clinical 
findings should be reported in detail.  
The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
If the examiner finds that it is not 
feasible to answer a particular question 
or follow a particular instruction, he or 
she should so indicate and provide an 
explanation.  

I.  The examiner should detail the 
degree of range of motion of the 
left knee, ankle, and elbow.  For VA 
purposes, normal ranges of motion 
are as follows:  knee - flexion to 
140 degrees and extension to 0 
degrees; ankle - dorsiflexion 0 to 
20 degrees, plantar flexion 0 to 45 
degrees; elbow - flexion to 145 
degrees and extension to 0 degrees.  
If any limitation of motion is 
present, the examiner should note 
whether it is at least as likely as 
not that any limitation is 
attributable to a service connected 
disability.  The examiner should 
also note whether there is any 
instability of the knee attributable 
to the service connected disability, 
and any instability should be 
classified as mild, moderate, or 
severe.  

II.  The examiner should indicate 
whether there is malunion or 
nonunion at the fracture site of the 
left leg, and whether there is any 
muscle atrophy.  If atrophy is 
noted, the examiner should indicate 
the extent and degree of 
interference with normal functions.  

III.  The examiner should note 
whether there is malunion with bad 
alignment or nonunion of the left 
elbow attributable to a service 
connected disability.  If there is 
evidence of nonunion, the examiner 
should state the location of the 
nonunion and whether there is any 
bone loss or deformity.  If any 
scars are noted which are 
attributable to a service connected 
disability, the examiner should 
indicate whether they are tender and 
painful or whether they are poorly 
nourished with repeated ulceration.  

IV.  The examiner should be asked to 
determine whether the left knee, 
ankle, or elbow exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service connected disability.  If 
feasible, these determinations 
should be expressed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any excess fatigability, 
weakened movement or incoordination.  
If any determination cannot feasibly 
be made, it should be so indicated.  
Note:  Each joint should be 
discussed separately.  

V.  The examiner should also express 
an opinion on whether pain 
attributable to each service 
connected disability could 
significantly limit functional 
ability during flare-ups or when the 
left knee, ankle, or elbow is used 
repeatedly over a period of time.  
(Each joint should be discussed 
separately.)  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups.  If any determination cannot 
feasibly be made, it should be so 
indicated.  

VI.  The examiner should take an 
employment history and indicate 
whether the service connected 
disabilities clearly interfere with 
employability.  If so, this should 
be explained.

Each question must be fully answered and 
explained.  The answers should be phrased 
using any standard of proof specified.  
If it is not feasible to answer any 
question posed, the reasons therefor 
should be indicated.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected left leg 
and elbow disabilities have been provided 
by the examiner and whether the examiner 
has responded to all questions posed.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  If more 
than one joint is affected by the service 
connected left leg fracture, 
consideration should be given to whether 
it is more advantageous to rate the 
veteran under rating codes pertaining to 
each of the involved joints.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  If the veteran fails to 
appear for any examination, the letter(s) 
notifying him of the date and place of 
the examination should be included in the 
claims folder.  Information should also 
be included as to the address to which 
the notification was sent.  The 
Supplemental Statement of the Case should 
include a citation to § 3.655 and 
discussion thereof, if appropriate.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


